IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT NASHVILLE                FILED
                            JUNE, 1998 SESSION
                                                       September 29, 1998

                                                       Cecil W. Crowson
                                                      Appellate Court Clerk


JUAN PEREZ WALKER               )      No. 01C01-9708-CR-00371
                                )
      Appellee,                 )
                                )      Davidson Co unty
vs.                             )
                                )      Honorable Thomas H. Shriver, Judge
STATE OF TENNESSEE,             )
                                )      (Post-Conviction)
      Appellant.                )



FOR THE APPELLANT:                     FOR THE APPELLEE:

THOMAS H. MILLER                       JOHN KNOX WALKUP
(On A ppea l)                          Attorney General & Reporter
Post Office Box 681662
Franklin, TN 37064                     CLINTON J. MORGAN
                                       Counsel for the State
MARTIN A. KOOPERMAN              Criminal Justice Division
(At the Post-Conviction Hearing)       425 Fifth Ave. No rth
603 W oodland St.                      Nashville, TN 37243-0493
Nashville, TN 37206
                                       VICTO R S. JOH NSON , III
                                       District Attorney General

                                       PAM ANDERSON
                                       Assistant District Attorney General
                                       Washington Square, Suite 500
                                       222 2nd Ave. N.
                                       Nashville, TN 37201-1649




OPINION FILED: ____________________


AFFIRMED PURSUANT TO RULE 20


CURWOOD W ITT
JUDGE
                                        OPINION


               Juan Perez W alker, the petitioner, appeals pursuant to Rule 3 of the

Tennessee Rules of Crim inal Procedure from the trial c ourt's d ismis sal of h is petition

for post-conviction relief. He contends that the trial court erred in finding that his

attorney had provided effective assistance of counsel and that he knowingly and

voluntarily entered his guilty plea.



               In post-conviction proceedings, the petitioner has the burden of proving

the grounds raised in the petition by a clear and convincing evidence. Tenn. Code

Ann. § 40-30-210(f) (199 7). After a hearing, the trial co urt fou nd tha t petition er’s

counsel did “an exceptionally good job” in ha ndling th e plea a nd tha t his

representation was well within the rang e of c om pete nce d em ande d of a ttorn eys in

criminal cases und er Baxter v. Rose, 523 S.W.2d 930 (Tenn. 1975). The trial court

also found that the petitioner entered his guilty pleas with a clear understanding of

his constitutional rights and of the consequences of pleading guilty and that the pleas

were entered voluntarily.       We have reviewed the record on appeal and the

applica ble law. In this instance, the petitioner has not carried his burden. The

evidence in the record is more than sufficient to support the conclusions of the trial

court.



               A more length y opinion in this matter would be of no precedential

value, and no error of law which requires reversal is apparent on the record.

Therefore, we affirm the trial court’s denial of the petitioner’s request for post-

conviction relief pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal

Appeals.


                                                     __________________________
                                                     CURW OOD W ITT, Judge
CONCUR:


______________________________
JOE G. RILEY, JR., Judge



______________________________
R. LEE MOORE, JR., Special Judge




                                            2